 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT- OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,
12                       Plaintiff,
13           v.                                        No. 2:08-cr-0093-KJM
14    CHARLES HEAD,
15                       Defendant.
16
      UNITED STATES OF AMERICA,
17                                                     No. 2:08-cr-0116-KJM
                         Plaintiff,
18
             v.                                        ORDER
19
      CHARLES HEAD,
20

21                      Defendant.

22

23
                    Defendant Charles Head is a prisoner proceeding pro se with counsel appointed for
24
     a limited purpose in two related cases: Case No. 2:08-cr-0093 and Case No. 2:08-cr-00116.
25
     Specifically, the court appointed counsel, Daniel Lars Olsen, for the limited purpose of assisting
26
     Head in obtaining files from his former trial counsel in compliance with the procedures applicable
27
     in Head’s Bureau of Prisons facility and redacted to protect personal identifying information
28
                                                       1
 1   contained in the discovery. See Notice of CJA Appointment, ECF No. 1623 (ECF No. 885)1;
 2   Def.’s Response to Court’s Request, ECF No. 1632; Mot. for Reconsideration and Clarification,
 3   ECF No. 1631. Head has now filed an Ex Parte Motion For Substitution of Counsel, in which he
 4   expresses that Olsen has not been communicating with him, and asks the court to substitute Olsen
 5   for an attorney familiar with habeas law. ECF No. 1639 (and ECF 890).2 Head’s filings also
 6   raise related issues that warrant addressing, all of which the court resolves below.
 7   I.      HEAD’S REQUEST FOR SUBSTITUTION OF COUNSEL
 8                  In response to this filing, the court directed Head’s counsel to respond to the merits
 9   of the motion, which he has in a document the court has filed under seal. See ECF No. 1649 (and
10   898). Olsen explained that Head is correct, Olsen is not a habeas attorney, and he was appointed
11   only for the limited purpose described above. Nevertheless, Olsen argues that it is in Head’s best
12   interest to keep Olsen as his attorney until the task for which he was appointed is completed.
13   Olsen is correct that he was not appointed to represent Head as his habeas attorney, so his lack of
14   expertise in the area is not a reason to replace him. Olsen will be retained as Head’s limited
15   purpose discovery attorney until the completion of the discovery task for which he was appointed.
16   Head would be prejudiced if Olsen were replaced at this time. For these reasons, and with the
17   foregoing clarifications, the court DENIES Head’s request to substitute counsel. ECF No. 1639
18   (and 890). This denial also resolves Head’s duplicative Motion to Withdraw Counsel, ECF No.
19   1636 (and ECF No. 889).
20   /////
21   /////
22

23           1
               For ease of reference, the court cites first to the docket entry in Case No. 08-cr-0093.
24   Identical filings appear on the docket for Case No. 08-cr-00116 on the same dates. The court
     notes the corresponding docket number for the latter case in parentheses, except where there is no
25   corresponding filing.
             2
               Head’s substantive request was inadvertently filed on the court’s docket, but has now
26   been sealed. ECF No. 1639 (ECF No. 890). Head has not waived any claimed privilege as a
27   result of the court’s error. See United States v. Apex Oil Co., No. 05-CV-242-DRH, 2007 WL
     4557827, at *2 (S.D. Ill. Dec. 21, 2007) (finding plaintiff did not waive attorney-client privilege
28   where document was not sealed due to court’s error).
                                                       2
 1   II.       OTHER ISSUES RAISED
 2                  Olsen and Head raise several other issues in their filings on the motion for
 3   substitution, which the court addresses below.
 4             A.   Communication with Counsel
 5                  In his response, Olsen explains he has had difficulty communicating with Head
 6   due to Head’s incarceration. He does not explain whether this lack of communication has been
 7   rectified. Accordingly, the court DIRECTS Olsen to provide the court with an update on whether
 8   he has been able to establish effective lines of communication with his client in the next 21 days.
 9             B.   Minute Order, ECF No. 1630
10                  Olsen also points the court to the Minute Order at ECF No. 1630, which reads:
11                  The court is in receipt of an ex parte discovery motion and request to
                    seal that are not filed on the public docket. In light of the court's
12                  appointment of counsel for Mr. Head for the purpose of discovery,
                    the court will not consider discovery motions filed pro se.
13                  Accordingly, the court DISREGARDS the aforementioned motion
                    and request to seal.
14

15   Because Olsen was retained for one, discrete discovery task, Olsen argues the court erred in
16   disregarding Head’s other discovery motions, as he is representing himself in this case. The court
17   agrees.
18                  Head’s sealed Ex Parte Motion for Substitution of Counsel, ECF No. 1639 (and
19   ECF No. 890), and his Motion to Withdraw Counsel, ECF No. 1636 (and ECF No. 889), both
20   argued that Head’s pro se discovery motions should be considered, in light of Olsen’s
21   appointment for only a limited purpose. The court will not disregard Head’s pro se discovery
22   motions that are unrelated to Olsen’s discovery task.
23                  Accordingly, ECF No. 1630, which has no corresponding filing in Case No. 2:08-
24   cr-00116, is hereby VACATED and the court DIRECTS the Clerk to file only the request to seal
25   referenced therein on the docket. The request and the substantive motion will be considered in
26   due course.
27   /////
28   /////
                                                       3
 1          C.      Olsen’s Response to Minute Order ECF No. 1624 (ECF No. 886)
 2                  In his motion, Head refers to the Minute Order at ECF No. 1624 (ECF No. 886),
 3   which requested a response from counsel regarding whether ECF No. 1613 (ECF 880) (Motion
 4   for Appointment of a Paralegal) and ECF No. 1614 (ECF No. 881) (Motion for Copy of Record
 5   and Transcripts) are moot given the appointment of counsel. Olsen responded to this order, see
 6   ECF No. 1632 (no filing in Case No. 2:-8-cr-00116), and explained that Head’s Motion for
 7   Appointment of a Paralegal, ECF No. 1613 (ECF No. 880), is likely moot, because Olsen is
 8   serving in a similar role. However, Olsen explains, Head’s Motion for Copy of Record and
 9   Transcripts, ECF No. 1614 (ECF No. 881), goes beyond what Olsen was appointed for, and
10   should not be considered moot.
11                  In light of these representations, the court DENIES ECF No. 1613 (and ECF No.
12   880) as moot and will address the motion for transcripts separately.
13          D.      Referral to a Magistrate Judge
14                  Because Head is proceeding in propria persona, with the exception of Olsen’s
15   discrete discovery tasks, Local Rule 302 provides that discovery matters may be referred to a
16   magistrate judge of this court. L.R. 302(c)(1) (“All discovery motions, including Fed. R. Civ. P.
17   37 motions, and supervision of proceedings conducted pursuant to letters rogatory or letters of
18   request; all stipulations and motions relating to protective orders and sealing documents
19   submitted or filed for hearing before discovery cutoff”); see also id. (c)(17), (21). Though this
20   court will continue to handle the substantive post-trial motions in this criminal case in which it
21   sentenced the defendant, in order to resolve the associated discovery motions efficiently, the court
22   requires the support of a magistrate judge. Accordingly, the court hereby REFERS all discovery
23   motions attendant to defendant’s 2255 motions in Case No. 08-cr-00093 and Case No. 08-cr-
24   00116 to a magistrate judge to be identified by random draw.
25   III.   CONCLUSION
26                  1.      In Case No. 2:08-cr-0093, the court hereby DENIES the Ex Parte Motion
27   for Substitution of Counsel, ECF No. 1639 (and ECF No. 890); Head’s Motion to Withdraw
28
                                                        4
 1   Counsel, ECF No. 1636 (and ECF No. 889); and the Motion for Appointment of a Paralegal, ECF
 2   No. 1613.
 3                  2.        In Case No. 2:08-cr-00116, the court herbey DENIES the Ex Parte Motion
 4   for Substitution of Counsel, ECF No. 890; Head’s Motion to Withdraw Counsel, ECF No. 889;
 5   and the Motion for Appointment of a Paralegal, ECF No. 880.
 6                  3.        The court DIRECTS Olsen to provide the court with an update on whether
 7   he has been able to establish effective communication with his client in the next 21 days.
 8                  4.        The Minute Order at ECF No. 1630 (no corresponding filing in Case No.
 9   2:08-cr-00116) is VACATED and the court DIRECTS the Clerk to file the request to seal cited
10   therein on the docket.
11                  5.        Discovery motions related to defendant’s 2255 motions in Case No. 08-cr-
12   00093 and Case No. 08-cr-00116 are hereby REFERRED to a magistrate judge as described
13   above. As a result, the pending motion at ECF No. 1614, and the request to seal and motion
14   referenced in the Minute Order at ECF No. 1630 in Case No. 08-cr-00093, are referred to the
15   magistrate judge. The latter request to seal will be filed on the docket, and the substantive motion
16   to which it refers will be delivered to the magistrate judge in camera.
17                  6.        The Clerk of the Court is directed to assign a magistrate judge of this court
18   by random selection.
19                  IT IS SO ORDERED.
20   DATED: September 4, 2019.
21

22
                                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                         5
